          Case 2:15-cv-01746-MMD-VCF Document 173 Filed 11/13/20 Page 1 of 5




 1   Nicholas M. Wieczorek
     Nevada State Bar No. 6170
 2   CLARK HILL PLLC
     3800 Howard Hughes Parkway, Suite 500
 3
     Las Vegas, Nevada 89169
 4   Telephone: (702) 862-8300
     nwieczorek@clarkhill.com
 5
     Barry A. Chasnoff
 6   Texas State Bar No. 04153500 (admitted pro hac vice)
     Blake W. Stribling
 7
     Texas State Bar No. 24070691 (admitted pro hac vice)
 8   Adam Kiehne
     Texas State Bar No. 24054926 (admitted pro hac vice)
 9   CHASNOFF MUNGIA VALKENAAR PEPPING & STRIBLING, LLP
     1020 NE Loop 410, Suite 150
10   San Antonio, Texas 78209
11   Telephone: (210) 469-4155
     bchasnoff@chasnoffstribling.com
12   bstribling@chasnoffstribling.com
     akiehne@chasnoffstribling.com
13
     Attorneys for Certain Underwriters at
14   Lloyd’s London Subscribing to Policy No. HAH15-0632
15

16                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
17
     MY LEFT FOOT CHILDREN’S THERAPY,                              Case No. 2:15-cv-01746-MMD-VCF
18   LLC; JOHN GOTTLIEB AND ANN MARIE
     GOTTLIEB,
19                                                                  JOINT MOTION TO EXTEND
          Plaintiffs                                               MOTION FOR LEAVE TO AMEND
20                                                                    BRIEFING DEADLINES
          v.
21
     CERTAIN UNDERWRITERS AT LLOYD’S
22   LONDON SUBSCRIBING TO POLICY NO.
     HAH15-0632,
23
          Defendant.
24

25

26

27

28
                       Joint Motion to Extend Motion for Leave to Amend Briefing Deadlines
                                             Case No.: 2:15-cv-01746
         Case 2:15-cv-01746-MMD-VCF Document 173 Filed 11/13/20 Page 2 of 5




 1          Pursuant to LR 26-4, the Parties jointly stipulate to and request the extension of

 2   briefing deadlines in connection with the Parties’ respective pending or soon to be filed
 3
     Motions for Leave to Amend. As grounds for this request, the Parties state as follows:
 4
            1.    The current Discovery Plan and Scheduling Order [ECF No. 159] was entered
 5
     on July 10, 2020 (“Scheduling Order”). Under the Scheduling Order, the deadline to file
 6

 7   motions to compel was October 30, 2020; and Plaintiffs’ deadline to file a motion to further

 8   amend their pleadings is November 16, 2020. ECF No. 159 at ¶ 3(d), (g).

 9          2.    Defendants filed two motions to compel on October 30, 2020. ECF Nos. 169,
10   170. Under LR 7-2, the deadline for Plaintiffs’ responses is Friday, November 13, 2020; and
11
     the deadline for Defendants’ replies is Friday, November 20, 2020.
12
            3.    Defendants also filed a Motion for Leave to File a First Amended Answer to
13
     Plaintiffs’ First Amended Complaint to Add Counterclaims on November 2, 2020. ECF No.
14

15   171. Under LR 7-2, the deadline for Plaintiffs’ response is Monday, November 16, 2020; and

16   the deadline for Defendants’ reply is Monday, November 23, 2020.

17          4.    Plaintiffs plan to file a Motion for Leave to Amend their pleading by Monday,
18   November 16, 2020. Under LR 7-2, if that motion is filed on November 16, then the deadline
19
     for Defendants’ response would be Monday, November 30, 2020; and the deadline for
20
     Plaintiffs’ reply would be Monday, December 7, 2020.
21
            5.    As such, the Parties collectively have nine briefs due between November 13,
22

23   2020 and December 7, 2020 – a time period that also includes the Thanksgiving Holiday.

24

25

26

27

28                                                      1
                      Joint Motion to Extend Motion for Leave to Amend Briefing Deadlines
                                            Case No.: 2:15-cv-01746
              Case 2:15-cv-01746-MMD-VCF Document 173 Filed 11/13/20 Page 3 of 5




 1                6.     For these reasons, there is good cause to extend the deadlines for the briefing in

 2       connection with the Parties’ respective Motions for Leave to Amend;1 and the Parties
 3
         respectfully move the Court to extend those briefing deadlines as follows:
 4
                         a. Plaintiffs’ Response to Defendants’ Motion for Leave to Amend must be
 5                          filed by November 23, 2020;
 6                       b. Defendants’ Reply in Support of Motion for Leave to Amend must be filed by
                            December 2, 2020;
 7
                         c. Defendants’ Response to Plaintiffs’ Motion for Leave to Amend must be
 8
                            filed by December 9, 2020;
 9
                         d. Plaintiffs’ Reply in Support of Motion for Leave to Amend must be filed by
10                          December 16, 2020.

11
                WHEREFORE the Parties request that the Court allow this stipulation and extend the
12   Motion for Leave to Amend briefing deadlines as set forth above.
13
     DATED this 10th day of November 2020.
14

15         MARQUIS AURBACH COFFING                                        AKIN GUMP STRAUSS HAUER & FELD
                                                                          LLP
16
           By: /s/ Craig R. Anderson                                      By: /s/ Shawn Hanson
17             Craig R. Anderson, Esq.                                       Shawn Hanson
18             Nevada Bar No. 6882                                           580 California Street, Suite 1500
               10001 Park Run Drive                                          San Francisco, CA 94104
19             Las Vegas, NV 89145                                           Telephone: (415) 765-9500
             Attorneys for Plaintiffs My Left Foot Children’s                Facsimile: (415) 765-9501
20           Therapy, LLC, Jon Gottlieb, and Ann Marie                       Email: shanson@akingump.com
             Gottlieb                                                     Attorneys pro hac vice for Plaintiffs My
21                                                                        Left Foot Children’s Therapy, LLC, Jon
22                                                                        Gottlieb, and Ann Marie Gottlieb

23

24

25

26
     1
27       The Parties do not seek to extend the deadlines in connection with the Motions to Compel.

28                                                             2
                             Joint Motion to Extend Motion for Leave to Amend Briefing Deadlines
                                                   Case No.: 2:15-cv-01746
     Case 2:15-cv-01746-MMD-VCF Document 173 Filed 11/13/20 Page 4 of 5




 1    CHASNOFF MUNGIA VALKENAAR PEPPING
      & STRIBLING LLP
 2
      By: /s/ Barry A. Chasnoff
 3
         Barry A. Chasnoff
 4       Blake W. Stribling
         Adam Kiehne
 5       1020 NE. Loop 410, Ste 150
         San Antonio, Texas 78209
 6       Telephone: (210) 469-4155
         Facsimile: (210-855-9898
 7
         Email: bchasnoff@chasnoffstribiling.com
 8       Email: bstribling@chasnoffstribiling.com
         Email: akiehne@chasnoffstribiling.com
 9    Attorneys pro hac vice for Defendant Certain
      Underwriters at Lloyd’s London Subscribing
10    to Policy No. HAH15-0632
11
                                           IT IS SO ORDERED.
12

13
                                           ___________________________________
14
                                           Cam Ferenbach
15                                         United States Magistrate Judge

16
                                                       11-13-2020
                                           Dated:_____________________________
17

18

19

20

21

22

23

24

25

26

27

28                                                 3
                 Joint Motion to Extend Motion for Leave to Amend Briefing Deadlines
                                       Case No.: 2:15-cv-01746
          Case 2:15-cv-01746-MMD-VCF Document 173
                                              172 Filed 11/13/20
                                                        11/10/20 Page 5 of 5




 1                                 CERTIFICATE OF SERVICE

 2           I hereby certify that I am an employee of CHASNOFF MUNGIA VALKENAAR PEPPING &
     STRIBLING LLP, and that on this day November 10, 2020, a true and correct copy of the
 3   foregoing JOINT MOTION TO EXTEND MOTION FOR LEAVE TO AMEND
     BRIEFING DEADLINES was served via electronic means by operation of the Court’s
 4
     electronic filing system, upon each party in this case who is registered as an electronic case
 5   filing user with the Clerk:

 6        Shawn Hanson
          AKIN GUMP STRAUSS HAUER & FELD LLP
 7        580 California Street, Suite 1500
          San Francisco, CA 94104
 8        Telephone: 415.765-9500
          Facsimile: 415.765-9501
 9        Email: shanson@akingump.com
          ngregory@akingump.com
10
          Counsel pro hac vice for Plaintiffs
11        My Left Foot Children’s Therapy, LLC,
          Jon Gottlieb, and Ann Marie Gottlieb
12
          Craig R. Anderson
13        MARQUIS AURBACH COFFING
          10001 Park Run Drive
14        Las Vegas, NV 89145
          Telephone: 702.382-0711
15        Facsimile: 702.382-5816
          Email: canderson@maclaw.com
16
          Counsel for Plaintiffs My Left Foot
17        Children’s Therapy, LLC, Jon Gottlieb,
          and Ann Marie Gottlieb
18

19
                                                 __/s/ Jamie R. Stafford_____________________
20                                               An Employee of CHASNOFF MUNGIA VALKENAAR
                                                 PEPPING & STRIBLING LLP
21

22

23

24

25

26

27

28

                                      Joint Motion to Extend Discovery
                                          Case No.: 2:15-cv-01746
